DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that “the reinforcement elements” are extensible.  Independent claim 1, however, includes reinforcement elements in the working belt layers and reinforcement elements in the narrow belt layers.  It is unclear if the claims are requiring a specific property in the working belt layers and/or the narrow belt layers.  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.   
Claims 6 and 7, which are dependent form claim 1, includes the language “the extensible reinforcement elements”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluzel (US 6,401,778) and further in view of Kadota (US 6,976,518).  
As best depicted in Figure 1, Cluzel is directed to a heavy duty tire construction (e.g. bus) including a transition belt layer 31 formed with cords inclined at least 60 degrees, a first working belt layer 32 formed with cords inclined between 10 and 45 degrees, a circumferential belt layer 33 formed with cords inclined between 0 and 2.5 degrees, a second working belt layer 34 formed with cords inclined between 10 and 45 degrees, and a protective layer 35 formed with cords inclined between 10 and 45 degrees (Column 3, Lines 35+).  It is further evident from Figure 1 that a cushion rubber layer 4 is arranged between outer ends of said first and second working belt layers.  In such an instance, the tire of Cluzel is silent with respect to the inclusion of first and second narrow belts formed with cords inclined between 12 and 35 degrees.
Kadota, on the other hand, is similarly directed to a tire construction (e.g. bus) formed with first and second working belt layers and a radially outermost protective ply and further including a cushion rubber layer between ends of said first and second working belt layers (Figure 8).  Kadota also teaches the inclusion of first and second narrow belt layers 44 formed with cords inclined between 4 and 60 degrees radially inward of outermost tread grooves in order to optimize belt end separation (Column 3, Lines 17+ and Column 7, Lines 37+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include first and second narrow belt layers in the tire of Cluzel for the benefits detailed above.  It is emphasized that the tire structures in Cluzel and Kadota are extremely similar to one another and thus, the modification of Cluzel with Kadota would have been well within the purview of one having ordinary skill in the art at the time of the invention.
Lastly, regarding claim 1, Kadota broadly states that an inner end of said narrow belt layer is axially inside an end of a second working belt layer and an outer end of said narrow belt layer is axially outside an end of a first working belt layer.  An exemplary tire construction of Kadota teaches a width (for the narrow belt layers) of at least 16 mm (distance between ends of working belt layers is 16 mm) (Column 5, Lines 55+).  This in turn would require a groove width between 4 mm and 8 mm.  These groove widths are consistent with those that are commonly used in larger tire constructions, such as those designed for buses.  Additionally, a separation of 16 mm between ends of the working belt layers is exemplary and additional separations (both smaller and larger) would have been well within the purview of one having ordinary skill in the art.   
With respect to claim 3, the claims require a width between 25.4 mm and 76.2 mm.  As detailed above, the exemplary tire of Cluzel, as modified by Kadota, would have a narrow belt layer of at least 16 mm and such is seen to encompass the broad range of the claimed invention.  Additionally, it is noted that the claims are directed to absolute dimensions and it is well taken that such dimensions are highly dependent on the intended use of the tire and ultimately the tire size.      
As to claim 5, an exemplary tread width of Cluzel is 430 mm (Column 5, Lines 55+).
Regarding claim 8, radially inner working belt layer 32 has an exemplary width of 416 mm, which is seen to be “about” equal to the tread width (430 mm).
With respect to claim 9, radially inner working belt layer 32 is wider than a radially outer working belt layer 34.
As to claim 10, circumferential belt layer 33 has an exemplary width of 320 mm and said tread has an exemplary width of 430 mm and such satisfies the claims.
Regarding claims 11 and 12, belt layer 31 corresponds with the claimed transition layer and such is formed with cords inclined at 60 degrees or more.
With respect to claim 13, Cluzel simply states that transition layer 31 has a width between that of said first and second working belt layers (Column 5, Lines 60+).  Given that respective working belt layers can have any number of axial widths (as is common in the tire industry), it reasons that Cluzel would encompass tire constructions that satisfy the broad range of the claimed invention.
As to claim 14, an exemplary tire of Cluzel has an aspect ratio of 0.45 (Column 5, Lines 20+).
Claim(s) 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluzel and Kadota as applied n claim 1 above and further in view of Kish (US 7,458,200).
As detailed above, Cluzel is directed to a heavy duty tire construction formed with first and second working belt layers.  Cluzel further states that said belt layers are formed with inextensible metal cables (Column 5, Lines 30+).  In such an instance, Cluzel is silent with respect to the use of extensible metal cables.
In any event, the alternative use of inextensible and extensible metal cables in belt layers designed for heavy duty tore constructions is known, as shown for example by Kish (Column 3, Lines 45+).  It is particularly noted that Kish recognizes the known use of extensible or high elongation cables in working belt layers and/or circumferential belt layers.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use extensible metal cables in any belt layer of Cluzel.  It is emphasized that while Cluzel refers to inextensible metal cables in said working belt layers, a fair reading of Cluzel suggests that such a material is exemplary (the reference fails to include a teaching away of using additional materials). 
Regarding claims 2, 6, and 7, the high elongation cable of Kish is described as having an extension greater than 3% (Column 2, Lines 60+) and such is seen to encompass cables in accordance to the claimed invention.  Additionally, the claimed mechanical characteristics are consistent with “high elongation” cables used in tire constructions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 14, 2022